Citation Nr: 1437634	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office (RO) in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for asthma.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to February 1993.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from an August 2008 RO decision that denied, in part, the benefits sought on appeal.  The Board remanded the appeal for additional development in August 2012 and March 2013.  


FINDING OF FACT

The Veteran does not have sinusitis or asthma that had its onset in service, or is otherwise related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The Veteran does not have sinusitis due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).  

2.  The Veteran does not have asthma due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Further, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Based on the communications sent to the Veteran and her representative over the course of this appeal, she has shown actual knowledge of the evidence that she is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to her by VA, it is reasonable to expect that she understands what is needed to prevail on her claim.  

As to VA's duty to assist, the Board finds that all necessary development of the issues addressed in this decision has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and was scheduled for a Travel Board hearing in October 2012, but failed to report, and has not responded to the RO's two inquiries to determine if she wished to reschedule a hearing.  

Further, neither the Veteran nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of her appeal.  

The issues on appeal were also remanded in August and March 2013 for additional development of the record.  The remand directives included scheduling the Veteran for a Travel Board hearing, obtaining private medical records from Sentara Careplex (Urgent Care) and any outstanding VA medical records, and to undertake an appropriate VA examination to determine the nature and etiology of the disabilities at issue on appeal.  Additional private medical reports and VA treatment records were obtained and associated with the claims file (and Virtual VA), and the Veteran was examined by VA in June 2013.  The Board finds that the VA examination was comprehensive and adequate upon which to base a decision on the merits of the issues on appeal.  The examiner personally interviewed and examined the Veteran, elicited a medical history, reviewed the claims file, and provided a rational explanation for the conclusions reached.  As noted above, the Veteran did not report for the scheduled Travel Board hearing and has not contacted VA to reschedule.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Veteran contends that she was treated for chronic sinus problems and was diagnosed asthma in service, and that she has had chronic sinus symptoms and seasonal allergies since service.  

Historically, the STRs showed that the Veteran was treated for assorted maladies on numerous occasions in service, including occasional sinus symptoms, such as a runny nose, congestion and sinus tenderness which were generally associated with headaches and/or upper respiratory infections.  The diagnoses included viral syndrome, upper respiratory infection (URI) and migraine headaches.  The impression on a February 1987 treatment note indicated possible allergic rhinitis versus URI.  However, when seen on follow-up two days later, the examiner reported that there was no sinus pathology and the Veteran's chest was clear.  The impression was viral syndrome.  The STRs were completely silent for any treatment or diagnosis of sinusitis or asthma.  On a Report of Medical History for officer candidate school (OCS) in November 1991, the Veteran denied any history of asthma, shortness of breath, hay fever, sinusitis or nose trouble, and no pertinent abnormalities were noted on examination.  On a RMH for service separation in January 1993, the Veteran reported a history of sinusitis, hay fever, asthma and shortness of breath as a child and reported that her last "attack" was five years earlier.  On examination, the Veteran's nose, sinuses, lungs and chest were normal and no pertinent abnormalities were noted.  

The Veteran reported a past medical history of asthma when evaluated for migraine headaches at a Naval hospital in August 1993.  However, there were no reported respiratory complaints or symptoms noted on examination.  

Contrary to the Veteran's contentions that she has had chronic sinus problems since service, she made no mention of any such problems on her original application for VA compensation benefits in February 1993, or on VA examination in August 1993.  In fact, on the August VA examination, the Veteran's nose, sinuses and chest were clear.  Similarly, the Veteran made no mention of any sinus problems, asthma or respiratory problems when examined by VA in June 1998, on subsequent claims in October 2002, February 2003, and November 2005, or on VA (QTC) examinations in June 2003 and January 2006.  Likewise, there were no complaints, treatment, abnormalities or diagnosis for sinusitis, asthma or seasonal allergies in any of the VA outpatient notes until June 2005.  

The first reported complaint of a sinus disorder was on a VA outpatient note dated in June 2005.  At that time, the Veteran reported allergies to shell fish and said that she had sinus problems frequently during the summer.  On examination, the Veteran's chest was clear without crackles or wheezes, and her nose was boggy with pink mucosa and no inflammation.  

The diagnoses on a VA outpatient note in April 2008 was questionable allergies.  A VA nursing telephone liaison note, dated in May 2008, indicated that the Veteran wanted to be evaluated by VA after she was diagnosed with acute bronchitis at a private facility and was told to follow-up with her primary care physician.  When seen by VA in May 2008, the Veteran reported that she was doing well until the previous weekend when she was working at her office and started wheezing, had shortness of breath and difficulty talking.  The office was being painted and there was no ventilation.  She went to a private facility and was treated for an asthma attack with prednisone and inhalers.  The diagnosis was one asthma attack, questionable paint allergy, partially treated with tapering steroids.  

Private medical records from Sentara Careplex hospital showed treatment for various maladies, including acute URI from July 2008 to February 2012.  

The Veteran was examined by VA in June 2013, to determine the nature and etiology of her respiratory complaints, claimed as sinusitis and asthma.  The Veteran reported a history of seasonal allergies since around 1987 when she was in service, and said that she was also diagnosed with asthma around the same time after she passed out while running due to asthma.  The Veteran reported that she was not a smoker, and that she has had a chronic cough and wheezing off and on since then.  On examination, a CT scan showed the paranasal sinuses were clear without a mass or evidence of sinusitis.  A chest x-ray study showed the lungs expanded well without acute infiltrates or vascular congestion.  Although the claims file was not initially provided to the examiner for review, the files were subsequently reviewed by the examiner who provided an addendum report, later in June 2013.  The examiner opined that it was less likely than not that the Veteran's claimed sinusitis and asthma were caused by or a result of her military service.  The examiner noted that while the STRs showed treatment for URI and/or allergic rhinitis type symptoms on a couple of occasions in service, and that the Veteran reported history of asthma at the time of service separation, there was no objective evidence of any treatment or diagnosis for asthma or sinusitis in service.  Furthermore, there was no objective evidence of chronic sinusitis or a chronic lung disease on the current examination.  The examiner noted that recent pulmonary function studies showed a mild restrictive defect - possibly due to her diagnosed obstructive sleep apnea.  

In this case, the Board finds that the June 2013 VA opinion is the most persuasive evidence of record, as it was based on a thorough examination of the Veteran and included a discussion of all relevant facts.  The examiner noted that there was no evidence of any treatment or diagnosis for asthma or sinusitis in service, and no current objective findings or diagnostic evidence of chronic sinusitis or asthma at present.  Therefore, the examiner concluded that it was less likely than not that the Veteran's claimed sinusitis and asthma was caused by or was otherwise related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the Veteran has not provided any competent medical evidence to rebut that opinion.  

As the most probative evidence of record consists of the June 2013 medical opinion, service connection for sinusitis and asthma is not warranted.  In so finding, the Board is cognizant that the Veteran is competent to describe her experiences and symptoms; however, the etiology of her current respiratory problems may not be diagnosed via lay observation alone, and she is not shown to have the expertise to provide an opinion concerning the complex medical questions of the nature or etiology of any current sinus or respiratory problems.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Concerning the Veteran's contentions, while she now claims that she was treated for and diagnosed with asthma in service, and that she has had chronic seasonal allergies since 1987, during her second year of service, the STRs did not show any complaints, treatment or diagnosis for sinusitis or asthma at anytime in service or until many years thereafter.  While the Veteran reported a history of numerous medical problems at the time of service separation in 1993, no pertinent abnormalities were noted on examination at that time.  As to the reported "attack" five year earlier, the STRs are completely silent for treatment or diagnosis for any alleged respiratory "attack."  Furthermore, the Veteran made no mention of any such symptoms or disabilities on her original application for VA compensation benefits, received immediately after her discharge from service in February 1993, when examined by VA in August 1993, or on subsequent VA claims in October 2002, February 2003 or November 2005.  Likewise, there were no complaints, findings or diagnosis for sinusitis or asthma on VA examinations in June 1998, June 2003 or January 2006, or on any of the numerous VA outpatient notes until April 2008, some 15 years after her discharge from service.  As to the Veteran's assertion that she passed out while running in service, the STRs showed that she fainted due to heat exhaustion during a training exercise in October 1986.  There was no mention of any respiratory problems on the STRs when she was treated for heat exhaustion.  In this case, the probative medical opinion shows that the Veteran's theory of entitlement is not medically sound.  

Inasmuch as there was no objective evidence of asthma or sinusitis in service, and no competent medical evidence suggesting a relationship between the Veteran's current respiratory problems to service, the record affords no basis for a favorable disposition of the Veteran's appeal.  Accordingly, service connection is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Finally, as to the representative argument in the Written Brief Presentation, dated in July 2014, that the VA examiner in June 2013, did not review the claims file, it would appear that representative did not thoroughly review the medical report, as it is abundantly clear that the claims file was provided to and reviewed by the examiner later in June 2013, prior to rendering her medical opinion.  Accordingly, the Board finds that the representative's assertions are without merit and is assigned no probative value.  


ORDER

Service connection for sinusitis is denied.  

Service connection for asthma is denied.  




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


